 UNION DE TRONQUISTAS, LOCAL 901399Union de Tronquistas de Puerto Rico, Local 901,afiliada a la International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmericaandLock Joint Pipe & Co.of Puerto RicoUnion de Tronquistas de Puerto Rico, Local 901,afiliada a la International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmericaandUnion Obreros Cemento Mezclado.Cases 24-CB-774 and 24-CB-775March 15, 1973DECISION AND ORDEROn February17, 1972,Administrative Law Judge IHarry R. Hinkes issued the attached Decision in thisproceeding.Thereafter,the Respondent Union filedexceptions and a supporting brief,and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge'sDecision. -The National Labor Relations Board has consid-ered the record and the attached Decision in light ofthe exceptions and briefs and has decided to affirmtheAdministrative Law Judge'srulings,findings,2and conclusions and to adopt his recommendedOrder,as modified below.We agree with the Administrative Law Judge thatRespondent Union violated Section 8(b)(1)(A) byengaging in threats and picket line violence at theLock Joint Plant in Puerto Rico beginning on August9, 1971.We do not, however,agreewith his furtherrecommendation that the proper remedy in this case,contrary to Board precedent,is an order directing theUnion to give backpay to all employees who did notwork as a result of these unfair labor practices. Fromthe very earliest days of the Taft-Hartley Act thedesirability of such a remedy has been argued to theBoard.In each case the Board has refused to enlargethe scope of its traditional remedies for picket linemisconduct.3The latest Board decision,Long Con-structionCompany,145 NLRB 554, involved physicalinjury to employees attempting to cross the picketline.The Board reiterated its view that a backpayorder was not appropriate where the union's unfairiThe title "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722We find it unnecessary to the decision in this case to rule on theAdministrative Law Judge's finding that the truck owners and their driversare employeesof LockJoint PipeMany of the incidents were directed atindividualswho were directly employed by the Employer, and othersinvolved employees of the truckowners As to the latter incidents,it is notnecessary, for a finding of 8(b)(I)(A) conduct, that the employees coercedhave been those of Lock Joint See, e g ,Local 3887, Steelworkers(StephensonBrick &Tile Company),129 NLRB 63ColonialHardwood Flooring Company Inc,84NLRB 563,WestKentucky Coal Company,92 NLRB916,BitnerFuel Company,92 NLRB953,Harry Griffin Trucking,114NLRB 1494,InternationalTerminalOperating Co, inc,114NLRB 1563,Local 983, United Brotherhood oflabor practices involved solely interference with anemployee's right of ingress to his place of employ-ment.These important decisions have stood the test of 24years of court litigation and Congressional scrutiny.They have not been reversed or nullified and we donot believe the time has come for the Board itself totake that step.National Cash Register Co., et al. v.N.L.R.B.,466 F.2d 945, on which our dissentingcolleagues rely, stands only for the well-establishedprinciple that where an employer unlawfully preventsan employee from working at the insistence of aunion both are jointly and severally liable for theemployee's loss of pay.4In exercising its broad discretionary powers underSection 10(c) of the Act the Board has always beencareful to balance the effectiveness of a particularremedy against its consequences. Thus, the Boardhas refrained from directing an otherwise appropri-ate remedy where practical and economic considera-tions dictated a lesser deterrent. See, for example,Winn-Dixie Stores, Inc.,147 NLRB 788;Pepsi-ColaBottling Company of Beckley, Inc.,145 NLRB 785;Tennessee-Carolina Transportation, Inc.,108NLRB1369.The extension of backpay liability to asituation where, as here, only picket line misconducthasoccurred involves important considerationsgoing to the heart of the right to strike under Sections7 and 13 of the Act. Those sections of the Act havebeen called the safety valves of labor managementrelations.Emotions run high among those for andthose against the union. Regrettable, sometimes thereisviolence and the threat of violence. This wedeplore and in no way condone. However, adequateremedies under the Act other than backpay exist toprevent the occurrence of violence without interfer-ing with the right to strike.5 Where union agents,including pickets,engage inconduct violative ofSection 8(b)(1)(A) the Board enjoins the continua-tion of such conduct and may, if warranted, seek animmediate court injunction under Section 10(j) of theAct. If such judicially directed injunctiverelief isignoredeffectivecontempt action is available.Finally,when a union resorts to or encourages theuse of violent tactics to enforce its representationCarpenters and Joiners of America, AFL-CIO,115 NLRB 11234See alsoStuartWilson, Inc,200 NLRB No 83, whichis likewisedistinguishable as therethe employerdiscriminated against the employeesby sendingthem home because of the union's unlawful threats and violence5As we noted inLong, supra,thelack of a Board order awardingbackpay to employees unable to workbecause of injuries resulting from aunion's unlawfulconduct willnot leave such employees without redressagainst those responsible for their injuriesTheseindividuals will still haveavailable those private remedies traditionally used to process claimsresulting from another's tortious conduct In fact they may be better servedby pursuingsuch remedies as the employee's pay may be onlya small partof the total required to make him whole, such as medical expenses as well ascompensationfor physicalinjury and pain and suffering.202 NLRB No. 43 400DECISIONSOF NATIONALLABOR RELATIONS BOARDrights the Board may decline to issue a bargainingorder to remedy an employer's unfair labor practicesand instead may direct an election to determinewhether or not the union is the recognized represent-ativesTo do more, in our opinion, runs the risk ofinhibiting the right of employees to strike to such anextent as to substantially diminish that right. For themisconduct of a few pickets may be sufficient to findthe union in violation of Section 8(b)(1)(A) andenough to intimidate many employees. The Boardwould then be required, under the logic of ourdissenting colleagues, to seek backpay for all intimi-dated employees. Faced with this finacial responsi-bility, few unions would be in a position to establisha picket line. In our opinion, union misconduct ofthisnature,while serious, does not warrant theadoption of a remedy so severe as to risk thediminution of the right to strike, a fundamental rightguaranteed by Sections 7 and 13 of the Act. Rather,we believe, the availability to the General Counsel ofSection 10(j) of the Act, implemented by contemptaction, if necessary, as well as the witholding of anotherwiseappropriate bargaining order and thedirection of an election are the preferred methods ofdeterring picket line misconduct violative of Section8(b)(1)(A).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Union de Tronquistas de Puerto Rico, Local901, afiliada a la International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, its officers, agents, and representatives,shall take the action set forth in the said Order, as somodified.1.Delete paragraph 2(a) of the recommendedOrder and reletter the remaining paragraphs accord-ingly.2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MILLER AND MEMBER KENNEDY,dissent-ing in part:We agree with our colleagues that by engaging inacts of violence against nonstriking employees, bydamaging the property of nonstriking employees,and by threatening injury to other employees, theUnion has, in violation of Section 8(b)(1)(A),engaged in coercive activity designed to preventnonstriking employees from working and to deterstriking employees from returning to work. However,we dissent from our colleagues' refusal to adopt theAdministrative Law Judge's recommended Remedytomake the employees whole for the loss of wagessuffered when they were prevented from working bythe Union's unlawful conduct.We are unable to perceive the basis of ourcolleagues' conclusion that a backpay remedy hereinwould unnecessarily "risk the diminution of the rightto strike," and their reliance on the existence of"adequate remedies . . . other than backpay . . . toprevent the occurrence of violence without interfer-ing with the right to strike." Section 10(c)'s concern isnot with preventing or deterring violence but witheliminatingand remedying the effects of thatviolence.Hence, any incidental deterrent or penaleffect of backpay is irrelevant in our -determinationof an adequate remedy for the violation foundherein. Indeed, it is difficult ` to comprehend howmaking an employee whole for loss of wages sufferedbecause of the union's unlawful activity in prevent-ing employees from working is any less remedial orany more punitive or deterrent in effect than makingan employee whole for loss of wages suffered whenthe employer would not allow him to work becauseof the union's unlawful activity. InStuartWilson,Inc.,7wherein the employer sent employees homebecause of union threats and violence, our colleaguesdid not question the remedial nature of the backpayorder against the union nor did they point out theinevitable deterrent or penal effect of that or anyother backpay order. In that case, as here, thebackpay remedy was sought in order to reimbursethe employees for loss of wages suffered as the resultof the union's unfair labor practices, and anydeterrent or penal effect of such remedy is merelyincidental.In our view, a backpay order herein is no morepenal or deterring in effect than any other backpayorder issued by the Board. Indeed, a backpay remedyin the instant case is necessary to remove the effect ofthe Union's unlawful conduct and thereby effectuatethe policies of the Act.In this regard, our colleagues have cited theBoard's decision inLong Construction Company,8as abasis for denying the remedy sought herein. WhiletheLongdecision acknowledges Colonial Hard-woods and related Board decision cited by ourcolleagues as denying backpay when a union violatesSection 8(b) (1)(A) by interfering with an employee'sright of ingress to his place of employment, the6 Allou Distributors, Inc,201 NLRB No4, Laura Modes Company, 144NLRB 15921200 NLRB No 838 145 NLRB 554984 NLRB 563 UNION DE TRONQUISTAS, LOCAL 901401Board inLongexpressly refused to decide whetherthe result of those decisionsis or isnot required byany lack of statutory authority. Rather, the Boardrelied entirely on reasons of policy in denyingbackpay inLong.Obviously, therefore,ColonialHardwoodcan no longer be considered controllingon the issue of the Board's authority to render such abackpay award; 10 the Board's rationale inLong,instead,makes the denial of backpayincasesinvolving such violations dependent only on certainpolicy considerations. The reasons of policy set forthinLong,iihowever, in themselves distinguish thatcase from the facts before us.Obviously the Board's primary concern inLongwas the existence of damages other than the loss ofwages. But the fact that the loss of wages was only asmallpartof the total required to make theemployees whole in that case is clearly nonexistenthere.Therefore, the policy reasons for denyingbackpay-the necessity of private actions to fullyrecoverdamages, complicated factual questionsoutside the Board's expertise, and the existence ofstate interest in remedying tortious conduct-aremanifestly irrelevant in determining whether or not abackpay remedy herein would effectuate the policiesof the Act.The Board's authorityto issuea backpay order toremedy union conduct found to be a violation of8(b)(1)(A) of the Act recently received judicialapproval from the United States Court of Appealsfor the Sixth Circuit inNational Cash Register Co., etal.v.N.L.R.B.,466 F.2d 945. The court thereenforced the Board's backpay order against a unionto remedy picket line restraint and coercion ofemployees found to be a violation of Section8(b)(1)(A) of the Act. The Board did not find the8(b)(2) violation alleged in the complaint in that case.The court of appeals' opinion contains a comprehen-sive review of the cases dealing with the broaddiscretionary authority of the Board in framing andissuing remedial orders under Section 10(c) of theAct. The court expressly rejected the contention thatit isnecessary to find a violation of Section 8(b)(2) ofthe Act for a backpay order toissueagainsta union.It is our view that in the case before us-where theUnion has flagrantly violated Section 8(b)(l)(A) oftheAct and where the only losses suffered by theemployees are wages-the Board should exercise itsdescretion, fulfilling the mandate of Section 10(c),and award backpay in order to remedy the Union'sunfair labor practices.We would, therefore, adopt the AdministrativeLaw Judge's recommended Remedy and order theUnion to compensate the employees for wages lost asa result of its unlawful conduct.10The past failure of the Board to prescribe such a remedy is notcontrollingAcknowledging the Board's authority to fashion a new remedy(theWoolworthformula for computing backpay, 90 NLRB 289), theSupreme Court stated inN L R B v Seven-Up BottlingCompany of Miami,Inc,344 US 344 (1953) "[Section l0(c) I charges the Board with the task ofdevising remedies to effectuate the policies of the ActIn fashioningremedies to undo the effects of violations of the Act,the Board must drawon enlightenment gained from experience" And inN LR B v Local 138,InternationalUnion of OperatingEngineers,AFL-CIO,380 F 2d 244 (C A2), the court,upholding the Board's right to include interestin backpayawards where it had not previously done so, noted that the Board has broaddiscretion in determining what will effectuate the policies of the Act andheld that the Board"is not boundby itspoor precedent not to grant interestif it decides that an award of interest is consonant with the Board remedialpurposes of the Act "iiThe Board inLongdeclined to award backpay for the followingreasons-(1) The cease-and-desist order,in conjunction with the utilization of thecontempt proceduresprovidedin the Act, is well designed to preventthe recurrence of the unfair labor practices and to vindicate publicrights,(2) to the extent that the Board has power to awardbackpay toemployeesinjured byRespondent'sviolent conduct,such powerderives from the effect of such conduct on the employee's employmentrelationship,yet the employee's loss of pay may be only a small part ofthe total required to make him whole, which total may well includemedical expenses as well as compensation for physical injury and painand suffering,(3) to the extent that satisfaction of individual claimswhich are primarily private in nature may also serve to further thepublic interest in obtaining the peaceful resolution of labor disputes,such interest is equally well served by the individual's resort to thoseremedies traditionally used to process claims resulting from another'stortious conduct,(4) the numerous and complicated factual questionsinvolved in settling such claims are not such questions as fall within theBoard's special expertise,but do fall within the special competence ofjudge and jury, and (5) in our opinion, our exercise of such authority asmay reside in the Board to award compensatory relief might well exertan inhibitory effect on the exercise of State authority,and would, inany event,complicate and confuse the issue, to the possible detrimentof the employees whose rights we seek to protect[145 NLRB at 556 1APPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found,after a trial, that we violated the National LaborRelations Act:WE WILL NOT prevent or attempt to preventemployees of Lock Joint Pipe & Co. of PuertoRico, or employees of any other employer inPuerto Rico, from working either by use of forceor violence or threat of force or violence upon anyemployee or by causing or threatening injury tothe employee or his property.WE WILL NOT in any other manner restrain orcoerce employees of Lock Joint Pipe & Co. ofPuerto Rico, or employees of any other employerin Puerto Rico, in the exercise of rights guaran-teed employees by Section 7 of the NationalLabor Relations Act. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNION DE TRONQUISTASDE PUERTO Rico, LOCAL901, AFILIADA A LAINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA(Union Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Pan AmBuilding,7th Floor, P.O.Box U U 255 Ponce De Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 809-662-0586.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R.HINKEs,Trial Examiner:The charge in Case24-CB-774 was filedby LockJoint Pipe&Co. of PuertoRico,hereinafter referred to asLockJoint or Company, onAugust 11, 1971, and served on Local 901, Union deTronquistas,hereinafter referred to as the Respondent orUnion, on August 18, 1971. The charge in Case 24-CB-775was filed by Union Obreros Cemento Mezclado, onAugust 16, 1971, and served on said Local 901, Union deTronquistas,on August 19, 1971. Pursuant to these chargesan order was issued consolidating these cases on October 8,1971,and alleging that the Union has been and isrestraining and coercing the employees of Lock Joint in theexercise of their rights guaranteed in Section7 of the Act,by threats of harm to Lock Joint employees and/ormembers of their families if said employees refuse or fail toobserve the picket line established by the Union at theLock Joint plant and by acts of violence directed at a LockJoint employee making a delivery to a customer. By suchbehavior the' complaint alleges that the Respondentengaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(A) of the Act. Byanswer duly filed Respondent Union denied the allegedunfair labor practices.A hearing was held before me in Hato Rey, Puerto Rico,on November 15, 16, and 23, 1971, at which all parties wereafforded full opportunity to be represented,examinewitnesses and adduce relevant evidence.At the conclusionof the hearing,counsel were afforded an opportunity tomake oral argument.In addition,briefswere requestedfrom the parties and have been received from counsel fortheGeneral Counsel as well as from counsel for theCharging Party.Counsel for the Respondent Union failedto file a brief within the time allowed for said purpose andfailed to make a timely request for an extension of time.Upon the entire record of this proceeding,Imake thefollowing:FINDINGS OF FACTI.JURISDICTIONLock Jointis a Puerto Rico corporation engaged in themanufacture of concrete pipes with its principal place ofbusinessin Carolina,Puerto Rico, and another in HatoRey, Puerto Rico.During the calendar year preceding theissuance of the complaint, which period is representative ofall times material herein,itpurchased and caused to beshipped in the course of its operationsdirectlyto its placeof business from points outside Puerto Rico,materials andsupplies valued in excessof $50,000. The complaintalleges,counsel for the Respondent Union stipulated at thehearing,and Ifind that Lock Jointis now,and has been atall times material herein,an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.The complaintalleges,counsel for the RespondentUnion stipulated during the course of hearing,and I findthat the Respondent Union is and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.AgencyThe complaint alleges that Nelson Gotay,Jaime Ortiz,and Luis Roberto Capllonchwere officers and agents oftheRespondent Union and Respondent's answer deniesthis allegation.In support of this allegation,counsel for the GeneralCounsel cites the testimony of Edward Walters, LockJoint's vice president and general manager,who testifiedthat Ortiz,Capllonch, Gotay,as well as Jose Cadiz Ayala,Iwere representatives of the Respondent Union, present atthe picket line that was established outside the Lock Jointplant early in August 1971, and that Ortiz and Capllonchwere theremost consistently.Counsel also cites thetestimony of witness Candelaria,an employee of LockJointwho was called to testify on the behalf of theRespondent Union.Candelaria testified that Ortiz was infullcharge of the picketing activities.GeneralManagerWalters also testified in rebuttal that in the month of June1970 he receiveda telegram signed"NelsonGotay,representative of the Teamster'sUnion of Puerto RicoLocal 901." In it he was told that Candelaria and anotherindividualwere representativesof the Company'sofficeworkers. In addition,Walters testified that from late 1970toAugust 6, 1971, he negotiated a contract with Ortiz,Capllonch,and Gotay representing the Union.Iwas alsoasked to take official notice of matter contained in priorIThe transcript of this proceeding at p. 14,1.12 is hereby corrected. AdisAyalashould readCadiz Ayala. IUNION DE TRONQUISTAS, LOCAL 901Board and Trial Examiners' decisions. Thus, in Cases24-CA-2907 and 2921, the charge initiating the complaintagainst Lock Joint was filed on behalf of the RespondentUnion by Nelson Gotay and signed by him as "organizer"for the Respondent Union. At the hearing before the TrialExaminer in those cases, which took place in January 1971,Nelson Gotay filed a formal appearance as representingtheRespondent Union. The Trial Examiner's decision inthose cases identifies Capllonch as a steward for theRespondent Union at the Lock Joint plant. In the case ofHotel La Concha,193NLRB No. 90, the decision of theTrial Examiner adopted by the Board identifies Cadiz as abusiness agent for the Respondent Union in activitiesoccurring around November 1970. In that same decisionthe Trial Examiner cites the case of the Respondent Unioninvolving Barceloneta Shoe Corp. in which both Cadiz andGotay are listed as agents for the Respondent Unionduring events occurring in 1969. Counsel for the GeneralCounsel submits that the agency of Ortiz, Capllonch,Gotay, and Cadiz is thus established noting that counselfor the Respondent called none of these individuals totestify, although some, if not all, of them were present atsome time during the course of the hearings. No explana-tionwas offered for Respondent's failure to call theseindividuals to rebut the testimony establishing their agencyand their behavior or to negate the inferences to be drawnfrom the documentary evidence submitted in that connec-tion.Itmay be argued that the agency status of Gotay,Capllonch, and Cadiz, though established for periods in1969, 1970, and early 1971, are not necessarily indicative oftheir union agency status in this proceeding for August1971. I would not agree. The prior existence or nature of astatus is admissible to evidence its existence or nature at aparticular time. SeeWigmore's Code of Evidence,3d ed.,sec. 497, alsoWigmore on Evidence,3d ed., sec. 382. Theevidence of agency on the part of these individuals shownin 1969, 1970, and 1971, coupled with Respondent's failureto contradict the inference that such status continueduninterrupted, particularly where such contradictory evi-dence, if it existed, was readily available by the testimonyof these individuals who were present during the hearing,leads me to conclude that counsel for the General Counselhas sustained his burden of proof to establish that Gotay,Capllonch, Cadiz, and Ortiz were agents for the Respon-dent Union at all times material herein.B..-The Status of the Truck Ownersand their DriversThe hauling operations of the Company are performedby four individuals who own their own vehicles and hiretheir own drivers. They haul exclusively for Lock Joint anddo not haul for any other business. The Companyestablishes the rates it pays these truck owners based upondistance and weight of the cargo. A Lock Joint employeesupervises the drivers, telling them where to go and whento go. On occasion the Company will lend the truck ownermoney for maintenance of their vehicles or to buy a set oftires or to get license plates. The individuals driving thesetrucks are paid by the truck owners who also pay alloperating expenses and taxes. InJ. K. Barker Trucking Co.,403181NLRB 515, affd. 450 F.2d 1322 (C.A.D.C.), anarrangement not unlike that in this proceeding was foundto result in the truck owners who operated their own trucksfor a contractor being deemed employees of such contrac-tor:Notwithstanding the fact that the owner-operators havesubstantial financial investments in trucking equip-ment, pay all maintenance and operating costs, pay forall permits,insurance,socialsecurity andincome taxes,we are persuaded by the fact that, once on the job, theowner-operators, like the employee-operators, were atall times subject to the supervision of the contractors.In addition, the contractors retained control over theloaders which were essential for loading the trucks, aswell as control over the place where the materials wereto be unloaded, and the number of trucks and hours oftheir use.Accordingly, I find that the truck owners and theirdrivers are employees of Lock Joint within the meaning ofthe Act by virtue of the complete control exercised by LockJoint over their operations.C.The UnfairLabor PracticesGeneral Manager Walters testified that the picket line ofthe Respondent Union was set up at the Lock Joint planton Monday,August 9, 1971.FelicitaPerezCruz,a secretarial employee of theCompany,testified that when she came to work on August9 she found the car of Jaime Ortiz blocking the entrance tothe plant.She parked her car near the office and wasapproachedby Ortiz and Capllonch,who also worked forLock Joint,and was told by them that it was dangerous forher to enter because they were on strike and that it wasbetter for her to go back home and stay.She went homeand returned again around 1 p.m. when she entered theplant through a different parking lot. The next day whenshewent to work she was met at the entrance byCaplionch,who told her she could not enter. WithCapllonchwas another individual whom Mrs. Perezidentified as "one of the Tronquistas" (Teamsters). TheTeamster,in the presence of Capllonch,told Perez "if yougo in you will have to face the consequences."Neverthe-less,Perez entered and stayed until noon.She left at thattime,however,because she was nervous and did not returnto the plant again until a week later. In a statement given atthe time by Mrs. Perez to an attorney for the ChargingParty neither the namesof Capllonchand Ortiz appear nordoes the statement by some person that it was dangerous togo into the plant.Mrs. Perez explained that at the time shedid not want to mention the specific name nor use thewords that she was told.CirinoAlvarado San Lucas,a timekeeperfor Lock Joint,testified that he reported to work on August 9, and whileworking was telephonedby Ortiz,who toldAlvarado tocome out.Some 15 or 20 minutes later,Alvarado nothaving comeout, Ortizcalled him once again and,using acoarse expletive,told him "come on out or they will wreckyour car." Alvarado thencame out andwas told by Ortizthat theywere on strike.Ortiz askedAlvarado topick up apicket sign,but Alvaradorefused,agreeing,however, thathe would stay outside.When Alvaradoreported to work DECISIONSOF NATIONALLABOR RELATIONS BOARDthe next day he found Capllonch, Gotay, and some 8 or 10others at the entrances to the maingate.The group cameout in front of Alvarado's car and told him that he couldnot get through, that nobody could go in. After staying fora while, Alvarado left. On Wednesday, August 11, hereported to work as usual but did not enter the plant untilabout 11 a.m. when General Manager Walters called himinto the plant. Alvarado explained that he was afraid toenter the plant that morning. After spending a few hourswithWalters, Alvarado left the plant and found that hiscar'swindshield and windows were broken and all fourtirespunctured.Ortizwas in the vicinity and whenAlvarado told him there was no reason to wreck his carbecause he was not going to work, Ortiz replied, "I amyour friend and advise you to stay home because if youcome to work you are going to be hit." On August 12, whileAlvarado was at work at the plant, he received a phone callfrom a girl whose voice he could not identify,suggestingthat he might have difficulty leaving the plant. Alvaradoasked another employee to get him out in the otheremployee's car. The two then left the plant with Alvarado,frightened, lying on the floor of the back seat. Looking uphe could see Ortiz running alongside, the car. Alvaradostayed home after August 12 and did not return to workuntil August 25.Raul Quiles Camacho, payroll officer for Lock Joint,testified that he reported to work on August 9 and wasstopped at the gate by Ortiz who told him not to go into theplant because his car might be damaged. Capllonch was inthe surrounding area at the time, together with severalothers. Quiles did not enter the plant nor did he go to workthe next day because of these threats. On Wednesday,August 11, he went to the plant and, as he went throughthe gate, Capllonch called to him. A man with Capllonch,whom Quiles did not know, told Quiles, "The Companywill protect you from the gate in, but what happens to yououtside neither you nor your family will be protected."Another person walked over and pointing a finger atQuiles said, "Nobody has broken a strike for me." Thatperson moved forward and Quiles called to a police officerwho was standing nearby. The police officer walked Quilesto the office. Quiles was frightened and, when he left theplant, approached Ortiz and told him that he was not goingto work. Ortiz replied, "all right you can go." Quiles stayedaway from work for 1 or 2 weeks and returned when theLock Joint chief of personnel told him that everything wasall right and that he could come back to work.Vicente Betancourt de Jesus, a Lock Joint employee,testified that he went out to lunch on August 9. Ortiz andseveral others were standing in a group outside. Someonesaid that if Betancourt went in to take the job of the janitorhe would be attacked. Betancourt further testified that onAugust 24, as he was leaving the plant, he met a group offive or six people including Ortiz. Ortiz said that Betan-court was working and someone else added that they werewatching Betancourt.Americo Nigaglioni, owner of three trucks used exclu-sively to transport materials for Lock Joint under thearrangement described earlier, testified that he arrived atthe plant on the morning of August 9 and saw Capllonch,Ortiz,and Candelaria on the picket line. Later thatmorning,Gotay told Nigaglioni, "Cooperate or in thesurrounding area the police will protect you, outside wewill catch you, we are the bosses outside." Nigaglionifurther testified thatGotay told him "if I wanted mydrivers and if I didn't appreciate my trucks to try and movethem."When Nigaglioni left the plant that afternoon heheardOrtizand Capllonch call the departing officeemployees "rats." Nigaglioni testified further that he wasunable to use his trucks because the Teamsters preventedhim, and for 3 weeks his truckdrivers did not work.Nigaglioni himself visited the plant repeatedly during thisperiod of time using a pickup truck to get to and from theplant and not the usual tractor-trailer trucks used forcompany deliveries. He was not stopped or interfered withon these visits.Jose Luis Perez Rosado works as a driver for his father,IsmaelPerez Souchet, who, like Nigaglioni, is a truckowner supplying trucks and drivers for Lock Joint underthe arrangement described earlier. Jose Perez.testified thathe went to Lock Joint on August 9 and stayed there allday. Standing with Gotay and Nigaglioni he heard GotaytellNigaglioni that they wanted him to cooperate, and ifthe drivers and trucks were not worth anything to him thenhe should bring the company material out. Gotay addedthat the police gave Nigaglioni protection inside LockJoint, but that outside he would not have any.Ismeal PerezSouchet, Jose's father, testified that on August 9, whileoutside the gates of Lock Joint, Gotay told him that if didnot want his trucks to be damaged he should stop haulingforLock Joint.Mr. Perez' trucks did not work at theCarolina plant of Lock Joint for the next week or two.Wilfredo Martinez Rolon works for his father, who isanother truck owner supplying trucks and drivers for theexclusive use of Lock Joint. Martinez testified that, whenhe arrived at the Lock Joint plant on August 9, he sawcertain employees of Lock Joint picketing in front of theplant. Ortiz, who was on the picket line, called to Martinezand asked him to talk to an individual who was from theTeamsters Union. That individual told him that it wasbetter that he did not take his trucks out because theymight be damaged. Ortiz, however, was not present whenMartinez was told this and Martinez was able to operatehis trucks from the plant that day. The next day when-Martinez came to the plant again, he found a much biggercrowd outside the plant witha "menacingattitude." Hethen reported to the Lock Joint dispatcher that the drivers,having seen how things were, did not want to take thetrucks out of the plant. The next day he met Gotay in frontof the gate to the plant. Many other individuals werepresent.Gotay told Martinez, "Do not attempt to movethat truck that you are loading there, if you dare take it outthrough here we are going to destroy the truck and we arenot responsible for what happens to the driver." WhenMartinez said that he did not like Gotay's threateningattitude,Gotay replied, "Oh, you're one of the tough guys"and called to several others saying "This is one of thetough ones-we will have to give him a scolding." One ofthem told Martinez, "It's best that you keep quiet becauseyou know what can happen to you." Martinez reported theincident to a policeman who was standing nearby andGotay said, "You are nothing but a baby-if you have UNION DE TRONQUISTAS, LOCAL 901these trucks here be a man and protect them if you dare."Martinez then sent his drivers home and they stayed awayuntil August 25.1.The shooting incidentMartinez testified that he had agreed with GeneralManager Walters to provide a truck for the transportationof a trailer of cement in bulk. On August 13, Walters askedifMartinez had such a truck available to haul the cementtrailer.Martinez supplied the tractor, but not the driver,whom Walters procured. When Martinez left the plant thatafternoon,he passed the pickets among whom wereCandelaria and Capllonch.Someonein the crowd toldhim, "We know you live in Jardines de Vega Baja so bevery careful and remember that as a truckman we aregoingto get rid of you."David Salmon is an assistant manager for the Wacken-hut Corporation which provides security servicesfor plantsand has provided suchservicesfor Lock Joint for the past11years.Salmon testified thatWalters asked him toprovide protection for the driver and the truck which wasto be used to obtain cement for the Lock Joint plant onAugust 13. Accordingly, Salmon arranged for two Wack-enhut vehicles to escort the vehicle, using four investigatorsincluding Salmon. At about 2 p.m. on August 13, the truckand trailer left the plant, a Wackenhut vehicle with twoinvestigators in front of it and another Wackenhut vehiclefollowing it with Salmon and a driver in the second vehicle.As the convoy left Lock Joint passing the picket line,several rocks were thrown at the truck which swerved tothe left missing a large group of demonstrators that was onthe right, but striking several police cars which were parkedto the left of the truck. The truck and the two carscontinued, getting to the highway that leads to the cementplant. This highway has three traffic lanes going in onedirection and three traffic lanes going in the oppositedirection with a dividing median. The truck and its twoaccompanying vehicles were in the middle lane whenSalmon noticed a light green Ford Torino bearing license49 N065 approaching from the rear in the left lane. Itpassed Salmon's car and positioned itself next to the rearwheels of the trailer. There it made several swervingmotions which appeared to be an effort to force the truckto move over, but in so doing the rear of the Ford collidedwith the rear wheel of the trailer. Salmon radioed his officefor a police car, but in the meantime began takingphotographs of the event.After the collision between the Torino and the cementtrailer, theTorino fell behind. Before long, however, itapproached once again from the rear on the left lane.Salmon noticed that the right rear window of the Torinowas down, although all the other windows were closed. Apistol was extended out the window of the car and severalshotswere fired towards the rear of the trailer.Salmoncould see paint flying off the rear of the trailer and theTorino then dropped behind. A police car then approachedand the Torino pulled around and came over on the rightlane and, proceeding at a very high rate of speed, passedthe convoy and disappeared. The convoy continued to thecement plant where the trailer was loaded and returned toLock Joint escorted by two police cars. Salmon then took405photographs of the trailer which,togetherwith thephotographs taken of the incident on the highway with theTorino,were offered and received in evidence.In addition,a certification from the Puerto Rico Department of PublicWorkswas offered and received in evidence establishingthat a Ford car with license 49 N065 is registered in thename of JoseCadiz Ayala,a resident of number 352 delParque Street,Santurce,Puerto Rico.Said Jose CadizAyala is the Cadizearlier noted as a business agent of theRespondent Union. Moreover, the residence of said Cadizas noted on the certification from the Department ofPublicWorks is the same as the address of the RespondentUnion as well as that of counsel for the RespondentUnion.Itwould appear,therefore,that the so-called"residence"of Cadiz is really the union headquarters.Salmon left the Lock Joint plant late in the afternoon ofAugust 13, escorting Walters and the secretaries, who werevery nervous. The cars of the employees were lined up witha Wackenhut car in the front and another Wackenhut car,in which Salmon was riding,in the rear.The processionpassed a group of demonstrators one of whom broke thewindshield on one of the cars with a rock.Salmon'swindshield was also smashed.Salmon testified that the Ford Torino involved in thehighway incident was seen by him at the Lock Joint plantprior to the convoy leaving the plant early that afternoon.When the convoy returned the Ford was once again parkedat the plant but in a different spot.Salmon also testifiedthat,when escorting the employees from the plant late thatafternoon, he recognized Gotay and Cadiz in the crowd ofdemonstrators.Later,at the request of police authorities,Salmon identified the driver of the Ford Torino as Cadiz.At around 11:30 p.m., on the night of August 13, Salmonreturned to the Lock Joint plant to check whether theguards he posted there were performing their duties.According to Salmon's instructions,the plant gate waslocked.Salmon got out of the car, walked up to the gateand showed the guard his credentials. Gotay came upbehind him with several other people,commenting to thesepeople,"Here's the son-of-a-bitch that caused all thetrouble this afternoon,"adding that he thought "all the goddamn gringos should be run out of Puerto Rico." AsSalmon left the plantshortlythereafter,the demonstratorsrushed at his car damaging it with rocks.According toSalmon,Gotaywas present at this time.Joseph Rodriguez, another Wackenhut employee, corrob-oratedmuch of Salmon's testimony, testifying that theFord Torino came up twice on the left of his car in whichboth he and Salmon were riding. Although he did not seeany pistol firing he did hear the radio of the lead vehiclereporting"theyare shooting at us."Rodriguez alsotestifiedthat on August18, he was assigned to meet a tanktruckmaking a delivery to Lock Joint. He met the truckabout a half a mile from the plant.There another carapproached and a man identifying himself as Gotay gotout and spoke to the truckdriver. He then told Rodrigueznot to bring the truck into the plant because they hadreached an agreement and he gave permission to bring thetruck to the plant the next day. Gotay then pointed to threecars nearby saying,"All these are my men and I control 406DECISIONSOF NATIONALLABOR RELATIONS BOARDthem."The truckdnverthen refusedto drive thetruck intothe plant because of the men in the area.2.The case of the RespondentLuisAntonio Hernandez, called as a witness by theRespondent, testified that he was working on August 9 forLock Joint. He left the plant at noon and met the strikerswho were picketing. He denied being threatened or beingprevented from going into the plant, nor did he know ofany violence. He was, however, unable to say how manywere involved in the picket line because he was "notwatching too well," nor was this witness able to recognizethe pickets, aside from one who is his coworker andneighbor and who is not involved in this matter. Hernan-dez testified that Lock Joint discharged him on August 27and gave him a letter specifying the reason. He claimedthat he paid no attention to the letter because he hadanother job and, therefore, did not know the reason for hisdischarge.Later, however, he admitted that he took hisdischarge to arbitration because he was without work. Ifind his testimony to be of little probative value. Hisinability to state the number or the identity of the picketswhom he claimed to see and his contradiction concerninghis knowledge for the reason for his discharge lead me tobelieve that his testimony is not to be credited.Angel Maysonet Robles, another witness called by theRespondent, testified that he was a driver for truck ownerIsmael Perez Souchet. He, too, testified that he was notprevented from going in or coming out of Lock Joint, norwas he threatened. He admitted, however, that he did notwork on August 10, allegedly because the other driverswere not working he didn't want to work alone.Jorge Gutierrez, another witness called on behalf of theRespondent, was a driver for the truck owner, Nigagliom.He testified that on August 9, working for Nigaglioni, hewent into the Lock Joint plant with nobody impeding hisentrance or exit, nor were any threats made to him.Gutierrez further testified that he had no knowledge of anyother drivers being threatened with bodily harm or damageto a truck. He, too, however, did not work on August 10,claiming that he did not work because the rest of hiscoworkers refused to work and he stayed away for 2 weeks.The testimony of these three witnesses concerning theabsence of violence or threats does not negate thetestimony of others who claimed to be threatened. At most,itmerely indicates that these three employees were notpresent on the specific occasions when the alleged violenceand threats occurred.Angel Luis Bermudez, a Lock Joint timekeeper at theCompany's Hato Rey plant, testified that he learned of thework stoppage on Saturday, August 7. Nevertheless, hereported for work on August 9, 10, and 11 at the Hato Reyplant.On August 12, he joined the work stoppage andpicketed at the Carolina plant of Lock Joint. He deniedanyone threatened any of the employees, but admitted thathe did not see anything on August 9, 10, and 11 at theCarolina plant.Longino Candelaria, called as a witness by the Respon-dent, testified that he was an employee of Lock Joint andreported to work on August 9 in the morning. Upon hisarrival he was notified that there was a work stoppage and,accordingly, he went out where he met Ortiz. Ortiz toldhim that he expected the cooperation of Candelana andthat there was going to be no fighting. He further testifiedthat nobody threatened him. Candelaria denied ever beinga delegate for Local 901. As noted earlier, however,GeneralManagerWalters testified that he received atelegram from the Union notifying him that Candelanarepresented theUnion.Candelaria also denied thatCapllonch and Ortiz were delegates. He admitted, howev-er, that when Ortiz told him that there will be no fightingon the picket line, he was reading from a letter signed bythe secretary-treasurer of the Union and addressed toCapllonch and Ortiz as "delegates" for Lock Joint. I do notcredit Candelana's testimony.3.Analysisand conclusionsIcredit the testimony of the witnesses who testified onbehalf of the General Counsel. Even were I to credit thetestimony of the witnesses who testified on the behalf ofthe Respondent, I could only conclude nothing violative ofthe Act occurred while theywere present.Their testimonydoes not contradict the testimony given by GeneralCounsel's witnesses. No one contradicted the threats madeto Felicita Perez, Alvarado, Quiles, Betancourt, Nigaglioni,Ismael,orMartinez.No one contradicted the acts ofviolence directed to Alvarado or the Lock Joint driver ofthe cement truck-trailer. Indeed, the ones who could havecontradicted the testimony thus offered by GeneralCounsel's witnesses, namely Gotay, Ortiz, Capllonch, andCadiz, were not called by counsel for the Respondent totestify despite their apparent availability.Accordingly, I find that agents of the Respondent Unionthreatened the above-named employees of Lock Joint ifsaid employees refused or failed to observe the picket lineestablished by the Respondent at Lock Joint, and that saidagents committed acts of violence against Lock Jointemployees for their failure to observe the picket lineestablished by the Respondent. Such behavior was a clearviolation of Section 8(b)(1)(A) of the Act.I.L.W. U. (SunsetLine and Twine Co.),79 NLRB 1487;New Power Wire andElectricCorp., v. N.L.R.B.,340 F.2d 71;Teamsters Local327 (Hartmann Luggage Co.),173 NLRB 1403, 419 F.2d1282.CONCLUSIONS OF LAW1.Nelson Gotay, Jaime Ortiz, Luis Capllonch, and JoseCadiz were at all times material herein officers and/oragents of the Respondent Union.2.The truck owners and the drivers they employ whohaul exclusively for Lock Joint and whose operations aredirectlyand intimately controlled by Lock Joint areemployees of Lock Joint within the meaning of the Act.3.By engaging in acts of violence against nonstrikingemployees, by damaging their property, and by threateninginjury to other employees, the Union has engaged incoercive activity designed to prevent nonstriking employ-ees from working and to deter striking employees fromreturning to work. Such conduct is an unfair labor practicein violation of Section 8(b)(1)(A) of the Act, and affectscommerce within the meaning of Section 2(6) and (7). UNION DE TRONQUISTAS, LOCAL 901407THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative action whichIfind necessary to effectuate the policies of the Act.Counsel for the General Counsel recommends theissuance of a broad order against violence and threats ofviolence, prohibiting such conduct or other infringement ofSection 7 rights of employees of Lock Joint or any otheremployer in Puerto Rico. He cites theHotel La Conchacase,supra,in which the Trial Examiner noted that thisRespondent had been found to have violated Section8(b)(1)(A) in three previous cases decided in 1969 and1970,each involving a different employer in otherlocations in Puerto Rico, and each involving violence orthreats of violence by the Umon. TheHotel La Conchacase was a fourth such case and in that case the Boardadopted the Trial Examiner's recommendation that theOrder prohibiting such conduct by the Umon be broad andcover employees of any employer in Puerto Rico. Inaddition to the usual posting of notices, the Union wasrequired to mail each employee a copy of the notice.In addition, however, counsel for the General Counselurges that the Order require Respondent to make wholethose employees who lost wages because Respondent'sviolence and threats of violence prevented them fromworking. The Act empowers the Board to make such aprovision under Section 10(c) which permits the impositionof a backpay order against a labor organization which isresponsible for the discrimination suffered by the employ-ee.InLong ConstructionCompany,145NLRB 544,however, the Board rejected the Trial Examiner's recom-mendation that the Umon in that case make certainemployees whole for loss of wages resulting from theunlawful acts of the Union. In that case the Board notedthat the cease-and-desist order is well designed to preventthe recurrence of the unfair labor practices and thesatisfactionof individual claims, which are primarilyprivate in nature, is preserved by the individual's resort tothose remedies traditionally used to process claims result-ing from another's tortious conduct. Ordinarily suchreasoningwould be more than adequate to limit theremedy to a cease and desist Order. I note, however, that inthe case of this Union, which is the Respondent herein, atleast four cease-and-desist orders have been issued againstitwithin the past 2 years. None of them have apparentlyhad any noticeable effect. In each instance the victims oftheUnion's unlawful behavior have been relegated toprivate law suits, if indeed, they sought any redress. Whereas here, the Union has repeatedly shown a disregard of itslegalobligations, I find no reason to accommodate itfurther by relieving it from the obligation that it hastowards its victims and providing for it still another meansof evading its responsibilities, since many of the victimswillnot have the inclination or the means to pursue a2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Orderhereinshall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesremedy at court in separate litigation.I,therefore,willrecommend that the Respondent Umon be required tomake whole those employees of Lock Joint who havesuffered a loss of wages by reason of the Union's unlawfulconduct in preventing them from working.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 2ORDERThe Union, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees of Lock Joint Pipe& Co. of Puerto Rico, or the employees of any otheremployer in Puerto Rico, from engaging in their employ-ment, particularly by the use of force or violence or threatof force or violence upon any employees, or causing orthreatening to cause injuries to employees or damage totheir property.(b) In any other manner restraining or coercing employ-eesofLock Joint Pipe Co. of Puerto Rico, or theemployees of any other employer in Puerto Rico, in theexercise of their rights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make each employee of Lock Joint Pipe & Co. ofPuerto Rico whole for any loss of wages he may havesufferedby reason of the Respondent's unfair laborpractices in restraining and coercing such employee in theexercise of the Section 7 rights.(b) Post in its business office, meeting hall or otherconspicuous places where notices to members of the Unionare customarily posted copies in English and Spanish ofthe attached notices marked "Appendix."3 Immediatelyupon receipt of copies of said notice on forms to beprovided by the Regional Director of Region 24, the Unionshall cause copies to be signed by one of its authorizedrepresentatives and posted in the places designated in thissubparagraph, the posted copies to be maintained for aperiod of 60 consecutive days thereafter. Reasonable stepsshall be taken by the Union to insure that said notices arenot altered, defaced, or covered by any other material.(c)Deliver to the Regional Director of Region 24sufficient signed copies of said notice, in English andSpanish, for posting by Lock Joint Pipe & Co. of PuertoRico at all locations where notices to employees of theCompany are customarily posted, if the Company is willingto post them.(d)Mail copies of said signed notice in English andSpanish to each employee of Lock Joint Pipe & Co. ofPuerto Rico.(e) Notify the Regional Director of Region 24, in writing,3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board " 408DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin 20 days from the date of receipt of this Decisionwhat steps the Union has taken to comply herewith .44 In the event that the recommended Order is adopted by the Board afterdate of this Order what steps the Respondent has taken to complyexceptions have been filed, this provision shall be modified to read "Notifyherewith "theRegional Director for Region 24, in writing, within 20 days from the1